Case 1:05-cr-00047-JAW Document 87 Filed 05/21/20 Page 1 of 4                            PageID #: 371



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

JOSEPH SCOTT REEVES,                             )
                                                 )
                 Petitioner,                     )
                                                 )
        v.                                       )        1:05-cr-00047-JAW
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                 Respondent                      )

                 RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

        Petitioner Joseph Scott Reeves, has moved, pursuant to 28 U.S.C. § 2255, to vacate,

set aside or correct his sentence.1 (Motion, ECF No 86.) Petitioner labeled the motion as

a “place holder” motion because he has a pending request before the First Circuit for leave

to file a second or successive § 2255 motion. The Court denied Petitioner’s first motion in

January 2019 (Order Affirming Recommended Decision, ECF No. 73) and the First Circuit

subsequently denied Petitioner’s appeal. (Judgment, ECF No. 84.)

        In accordance with 28 U.S.C. § 2255(h), Petitioner filed an application in the First

Circuit for permission to file a second or successive section 2255 motion. Reeves v. United

States, No. 20-1249 (1st Cir. Feb. 27, 2020). The application is pending; this Court has

not received an order from the First Circuit authorizing Petitioner to proceed on the motion

in this Court.



1
  In 2006, following a guilty plea, Petitioner was convicted of possession of firearms as a felon, Hobbs Act
robbery, and use of firearms during the commission of a federal crime of violence; he was sentenced to a
total prison term of 262 months. (Judgment, ECF No. 29 at 1-2.) Petitioner did not appeal from the
conviction or the sentence.
Case 1:05-cr-00047-JAW Document 87 Filed 05/21/20 Page 2 of 4                                   PageID #: 372



          This Court lacks jurisdiction to consider a second or successive section 2255 motion

unless the First Circuit has specifically authorized the Court to consider it. Title 28 U.S.C.

§ 2244 applies to second or successive section 2255 motions, pursuant to section 2255(h).

Section 2244(b)(3)(A) states: “Before a second or successive application permitted by this

section is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application.” See also

First Circuit Rule 22.1. The First Circuit has held: “We have interpreted [section 2255(h)]

as ‘stripping the district court of jurisdiction over a second or successive habeas petition

unless and until the court of appeals has decreed that it may go forward.’” Trenkler v.

United States, 536 F.3d 85, 96 (1st Cir. 2008) (quoting Pratt v. United States, 129 F.3d 54,

57 (1st Cir. 1997)).

          Because the record lacks any evidence that the First Circuit has authorized Petitioner

to proceed on the pending motion, the Court is without jurisdiction to consider the merits

of the motion. First Circuit Rule 22.1(e) provides that if a second or successive section

2255 petition is filed in the district court without the required authorization from the

Circuit, the district court “will transfer the petition to the court of appeals pursuant to 28

U.S.C. § 1631 or dismiss the petition.”2 The issue, therefore, is whether the Court should

dismiss or transfer the matter.


2
    Title 28 U.S.C. § 1631 states:

          Whenever a civil action is filed in a court as defined in section 610 of this title or an appeal,
          including a petition for review of administrative action, is noticed for or filed with such a
          court and that court finds that there is a want of jurisdiction, the court shall, if it is in the
          interest of justice, transfer such action or appeal to any other such court in which the action
          or appeal could have been brought at the time it was filed or noticed, and the action or

                                                         2
Case 1:05-cr-00047-JAW Document 87 Filed 05/21/20 Page 3 of 4                                PageID #: 373



        Because Petitioner has filed a request with the First Circuit for permission to

proceed on a second or successive section 2255 motion and given Petitioner’s stated

concern about the limitations period, transfer is more appropriate to allow the First Circuit

to consider all of Petitioner’s submissions related to his claim. See United States v. Barrett,

178 F.3d 34, 41 n.1 (1st Cir. 1999) (holding that transfer is not mandated, but noting “that

transfer may be preferable in some situations in order to deal with statute of limitations

problems or certificate of appealability issues”); In re Watkins, 810 F.3d 375, 378 (6th Cir.

2015) (noting that the district court had transferred to the circuit court, pursuant to section

1631, a second or successive section 2255 motion containing a claim under Johnson, 135

S. Ct. 2551, for the circuit court to consider whether to authorize the motion as a second or

successive section 2255 motion).3



        appeal shall proceed as if it had been filed in or noticed for the court to which it is
        transferred on the date upon which it was actually filed in or noticed for the court from
        which it is transferred.

First Circuit Rule 22.1(e) states:

        If a second or successive § 2254 or § 2255 petition is filed in a district court without the
        requisite authorization by the court of appeals pursuant to 28 U.S.C. § 2244(b)(3), the
        district court will transfer the petition to the court of appeals pursuant to 28 U.S.C. § 1631
        or dismiss the petition. If the petition is transferred, the petitioner must file a motion
        meeting the substantive requirements of Loc. R. 22.1(a) within 45 days of the date of notice
        from the clerk of the court of appeals that said motion is required. If the motion is not
        timely filed, the court will enter an order denying authorization for the § 2254 or § 2255
        petition.
3
  Because the transfer statute, 28 U.S.C. § 1631, specifically provides that the “action or appeal shall
proceed as if it had been filed in or noticed for the court to which it is transferred on the date upon which it
was actually filed in or noticed for the court from which it is transferred,” the transfer recommendation
anticipates that if the First Circuit authorizes Petitioner’s second or successive section 2255 motion after
the expiration of the one-year limitation period, Petitioner’s section 2255 motion would be reinstated to this
Court’s docket. See e.g., Orona v. United States, 826 F.3d 1196, 1198–99 (9th Cir. 2016) (directing
transfer, explaining that statute of limitations tolled during the pendency of the application); In re Patrick,
833 F.3d 584, 590 (6th Cir. 2016) (granting authorization and transferring petition to district court).

                                                       3
Case 1:05-cr-00047-JAW Document 87 Filed 05/21/20 Page 4 of 4                  PageID #: 374



                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court transfer the pending section

2255 motion to the First Circuit, pursuant to 28 U.S.C. § 1631 and First Circuit Rule

22.1(e). I further recommend that the Court deny a certificate of appealability pursuant to

Rule 11 of the Rules Governing Section 2255 Cases because there is no substantial showing

of the denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge

       Dated this 21st day of May, 2020.




                                              4
